Title: John Adams to Thomas Boylston Adams, 19 May 1796
From: Adams, John
To: Adams, Thomas Boylston


          
            My Dear Thomas
            Quincy May 19. 1796
          
          It is a long time Since I have recd any Letter from you, and the Report that you have had a Return of your Rheumatism has allarmed me— We heard that you were better but should be glad to know the Particulars.
          I am once more happy at home, and my Farm, by the help of a fine rainy season shines very bright.— I Should be glad to be informed, of your Plans and Views— Whether You mean to return or to stay in Europe.— I cannot Advise you because you know better than I the Prospects you have.—
          America is the rising Country of the World and Talents Genius and Eloquence are breaking out with a Splendor that will soon rival the ancient & modern Europe— It is my opinion the best Theatre on the Globe for the formation of a Man is in this Country, at present.— But you may have means and Schemes that I am unacquainted with.
          I know the Delicacy of your Situation, but I am anxious to know the operation of the new systems of Government in France as well as Holland.
          Boston has gone through a Revolution as great as Either— They were mad last July— They are now sober— They have petitioned by a vast Majority for the Execution of the Treaty with great Britain and they have left out their Jacobinical Representatives and chosen Fœderal Men!
          I am with a tender Affection / Your Father
          
            John Adams
          
        